El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La demandante establece apelación contra una sentencia cuya' parte pertinente es como sigue:
“Oida la prueba practicada por las partes, que comparecieron asistidas de sus abogados respectivos, de ella se desprende que la cantidad realmente en controversia importa unos sesenta y cuatro dólares y centavos, y que la reclainación se basa, no en los hechos alegados en la demanda y negados en la contestación, sino en otros ocurridos posteriormente a virtud de una alegada transacción acerca del pago de honorarios de abogado y costas.
“Por tanto, la Corte cree que no tiene jurisdicción por razón ■ de la cuantía, para conocer del caso y dicta sentencia ordenando el archivo de estos autos.”
*31El pleito fué establecido por virtud de varios pagarés cuyo importe total es de más de $10,000^ cada uno de los cuales contenía el compromiso expreso de pagar las costas y gastos que se originaren para el cobro del documento. En la súplica de la demanda se pedía que el demandado fuera condenado al pago de costas, desembolsos y honora-rios de abogado, así como a pagar el principal con sus in-tereses legales de acuerdo con los términos y cláusulas de los pagarés que se transcribieron íntegros en la demanda.
La prueba de la demandante tendió a acreditar un con-venio para desestimar la demanda al verificarse el pago de una suma estipulada para honorarios de abogado y una cantidad determinada para costas después de prestar una fianza adicional para garantir el importe de la deuda con exclusión de tales costas y honorarios de abogado; que tal garantía fué dada y la obligación así garantizada satisfe-cha subsiguientemente como también fueron pagados los ho-norarios de abogado después de hacerse otra rebaja en el importe de los mismos; pero que la suma convenida para costas nunca fué satisfecha.
La prueba de la defensa, por otra parte, tendió a de-mostrar que el convenio y transacción final en cuanto a ho-norarios de abogado, a que se llegó en una conversación ha-bida entre los abogados a presencia del demandado, com-prendía la partida de costas.
Claramente que la corte inferior no resolvió este punto controvertible que era prácticamente la única cuestión de hecho en litigio (issue).
La mera rebaja de la suma en controversia con motivo de un pago parcial hecho después de radicada la demanda no privaba .a la corte de su jurisdicción. 15 Corpus Juris, 775.

Debe revocarse la sentencia apelada y devolverse el caso a la corte inferior para ulteriores procedimientos no incompatibles con esta opinión.